IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

COLUMBIA BANK,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-3989

CANYON VISTAS, INC., a
Florida corporation; THE
VISTAS AT CANYON VISTAS,
INC., a Florida corporation; J.
BRENT WAINWRIGHT;
DONALD WAINWRIGHT;
MICHAEL H. HARRELL;
JAMES W. PREVATT; STATE
OF FLORIDA DEPARTMENT
OF REVENUE; J. BRENT
WAINWRIGHT INDUSTRIES,
LLC, a Florida limited liability
company,

      Appellee.


_____________________________/

Opinion filed November 23, 2016.

An appeal from the Circuit Court for Suwannee County.
William F. Williams, Judge.

Nicholas V. Pulignano, Jr., and Meagan L. Logan, of Marks Gray, P.A.,
Jacksonville, for Appellant.

Andrew J. Decker, IV, of The Decker Law Firm, P.A., Lake City, for Appellee.
PER CURIAM.

    AFFIRMED.

MAKAR, KELSEY, and WINSOR, JJ., CONCUR.




                               2